EXHIBIT 10.B




Skyworks Solutions, Inc.

Restricted Stock Agreement

Granted Under 2005 Long-Term Incentive Plan

AGREEMENT made this ____ day of _____________, 2005 (the “Grant Date”), between
Skyworks Solutions, Inc. a Delaware corporation (the “Company”), and
________________________ (the “Participant”).

For good and valuable consideration, receipt of which is acknowledged, the
parties hereto agree as follows:

1.

Issuance of Shares.

The Company shall issue to the Participant, subject to the terms and conditions
set forth in this Agreement and in the Company’s 2005 Long-Term Incentive Plan
(the “Plan”), ______ shares (the “Shares”) of common stock, $0.25 par value, of
the Company (“Common Stock”). The Company shall issue to the Participant one or
more certificates in the name of the Participant for that number of Shares to be
issued to the Participant hereunder. The Participant agrees that the Shares
shall be subject to forfeiture pursuant to Section 2 of this Agreement and the
restrictions on transfer set forth in Section 4 of this Agreement.

2.

Forfeiture Option.

(a)        In the event that the Participant ceases to be employed by the
Company for any reason or no reason, with or without cause, prior to the fourth
anniversary of the Grant Date, the Company shall have the right and option (the
“Forfeiture Option”) to demand that the Participant forfeit some or all of the
Unvested Shares (as defined below).

“Unvested Shares” means the total number of Shares multiplied by the Applicable
Percentage at the time the Forfeiture Option becomes exercisable by the Company.
The “Applicable Percentage” shall be (i) 100% during the 12-month period ending
on the first anniversary of the Grant Date (ii) 75% during the 12-month period
ending on the second anniversary of the Grant Date, (iii) 50% during the
12-month period ending on the third anniversary of the Grant Date, (iv) 25%
during the 12-month period ending on the fourth anniversary of the Grant Date
and (v) zero after the fourth anniversary of the Grant Date.

(b)        In the event that the Participant’s employment with the Company is
terminated by reason of death or disability, the number of the Shares for which
the Forfeiture Option becomes exercisable shall be zero percent (0%) of the
number of Unvested Shares for which the Forfeiture Option would otherwise become
exercisable. For this purpose, “disability” shall mean the permanent disability
of the Participant as defined in Section 22(e)(3) of the Internal Revenue Code
of 1986.

(c)        For purposes of this Agreement, the Participant’s employment with the
Company shall not be considered to have terminated if he or she remains employed
by a parent or subsidiary of the Company.

 

3.

Exercise of Forfeiture Option and Closing.

(a)            The Company may exercise the Forfeiture Option by delivering or
mailing to the Participant (or his estate), within 90 days after the termination
of the employment of the Participant with the Company, a written notice of
exercise of the Forfeiture Option. Such notice shall specify the number of
Shares to be forfeited. If and to the extent the Forfeiture Option is not so
exercised by the giving of such a notice within such 90-day period, the
Forfeiture Option shall automatically expire and terminate effective upon the
expiration of such 90-day period.

(b)           Within 10 days after delivery to the Participant of the Company’s
notice of the exercise of the Forfeiture Option pursuant to subsection (a)
above, the Participant (or his estate) shall, pursuant to the provisions of the
Joint Escrow Instructions referred to in Section 5 below, tender to the Company
at its principal offices the certificate or certificates representing the Shares
which the Company has demanded forfeiture of in accordance with the terms of
this Agreement, duly endorsed in blank or with duly endorsed stock powers
attached thereto, all in form suitable for the transfer of such Shares to the
Company.

(c)            After the time at which any Shares are required to be delivered
to the Company for transfer to the Company pursuant to subsection (b) above, the
Company shall not pay any dividend to the Participant on account of such Shares
or permit the Participant to exercise any of the privileges or rights of a
stockholder with respect to such Shares, but shall, in so far as permitted by
law, treat the Company as the owner of such Shares.

(d)           The Company shall not demand forfeiture of any fraction of a Share
upon exercise of the Forfeiture Option, and any fraction of a Share resulting
from a computation made pursuant to Section 2 of this Agreement shall be rounded
to the nearest whole Share (with any one-half Share being rounded upward).

(e)            The Company may assign its Forfeiture Option to one or more
persons or entities.

 

4.

Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Shares, or any interest therein, that are subject to the Forfeiture Option,
except that the Participant may transfer such Shares (i) to or for the benefit
of any spouse, children, parents, uncles, aunts, siblings, grandchildren and any
other relatives approved in writing by the Board of Directors (collectively,
“Approved Relatives”) or to a trust established solely for the benefit of the
Participant and/or Approved Relatives, provided that such Shares shall remain
subject to this Agreement (including without limitation the restrictions on
transfer set forth in this Section 4 and the Forfeiture Option set forth in
Section 2) and such permitted transferee shall, as a condition to such transfer,
deliver to the Company a written instrument confirming that such transferee
shall be bound by all of the terms and conditions of this Agreement or (ii) as
part of the sale of all or substantially all of the shares of capital stock of
the Company (including pursuant to a merger or consolidation), provided that, in
accordance with the Plan, the securities or other property received by the
Participant in connection with such transaction shall remain subject to this
Agreement..

5.

Escrow.

The Participant shall, upon the execution of this Agreement, execute Joint
Escrow Instructions in the form attached to this Agreement as Exhibit A. The
Joint Escrow Instructions shall be delivered to the Secretary of the Company, as
escrow agent thereunder. The Participant shall deliver to such escrow agent a
stock assignment duly endorsed in blank, in the form attached to this Agreement
as Exhibit B, and hereby instructs the Company to deliver to such escrow agent,
on behalf of the Participant, the certificate(s) evidencing the Shares issued
hereunder. Such materials shall be held by such escrow agent pursuant to the
terms of such Joint Escrow Instructions.

6.

Restrictive Legends.

All certificates representing Shares shall have affixed thereto legends in
substantially the following form, in addition to any other legends that may be
required under federal or state securities laws:

“The shares of stock represented by this certificate are subject to restrictions
on transfer and a forfeiture option set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Secretary of the corporation.”

7.

Provisions of the Plan.

(a)            This Agreement is subject to the provisions of the Plan, a copy
of which is furnished to the Participant with this Agreement.

(b)           As provided in the Plan, upon the occurrence of a Reorganization
Event (as defined in the Plan), the rights of the Company hereunder (including
the right to exercise the

 

Forfeiture Option) shall inure to the benefit of the Company’s successor and
shall apply to the cash, securities or other property which the Shares were
converted into or exchanged for pursuant to such Reorganization Event in the
same manner and to the same extent as they applied to the Shares under this
Agreement. If, in connection with a Reorganization Event, a portion of the cash,
securities and/or other property received upon the conversion or exchange of the
Shares is to be placed into escrow to secure indemnification or similar
obligations, the mix between the vested and unvested portion of such cash,
securities and/or other property that is placed into escrow shall be the same as
the mix between the vested and unvested portion of such cash, securities and/or
other property that is not subject to escrow.

8.

Withholding Taxes; Section 83(b) Election.

(a)            The Participant acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Participant any
federal, state or local taxes of any kind required by law to be withheld with
respect to the issuance of the Shares to the Participant or the lapse of the
Forfeiture Option.

(b)           The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Participant understands that the
Participant (and not the Company) shall be responsible for the Participant’s own
tax liability that may arise as a result of this investment or the transactions
contemplated by this Agreement. The Participant understands that it may be
beneficial in many circumstances to elect to be taxed at the time the Shares are
issued rather than when and as the Company’s Forfeiture Option expires by filing
an election under Section 83(b) of the Internal Revenue Code of 1986 with the
Internal Revenue Service within 30 days from the date of issuance.

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF
THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING
ON THE PARTICIPANT’S BEHALF.

9.

Miscellaneous.

(a)            No Rights to Employment. The Participant acknowledges and agrees
that the vesting of the Shares pursuant to Section 2 hereof is earned only by
continuing service as an employee at the will of the Company (not through the
act of being hired accepting shares issued hereunder). The Participant further
acknowledges and agrees that the transactions contemplated hereunder and the
vesting schedule set forth herein do not constitute an express or implied
promise of continued engagement as an employee or consultant for the vesting
period, for any period, or at all.

(b)           Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this

 

Agreement, and each other provision of this Agreement shall be severable and
enforceable to the extent permitted by law.

(c)            Waiver. Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors of the Company.

(d)           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.

(e)            Notice. All notices required or permitted hereunder shall be in
writing and deemed effectively given upon personal delivery or five days after
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party hereto at the address shown
beneath his or its respective signature to this Agreement, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 9.

(f)            Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.

(g)           Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.

(h)           Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Participant.

(i)             Governing Law. This Agreement shall be construed, interpreted
and enforced in accordance with the internal laws of the State of Delaware
without regard to any applicable conflicts of laws.

(j)             Participant’s Acknowledgments. The Participant acknowledges that
he or she: (i) has read this Agreement; (ii) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP is acting as
counsel to the Company in connection with the transactions contemplated by the
Agreement, and is not acting as counsel for the Participant.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

Skyworks Solutions, Inc.

By:___________________________

Title:_______________________

 

______________________________

 

_____________________________

[Name of Participant]

Address:

_________________

_________________



 


--------------------------------------------------------------------------------

 

Exhibit A

Skyworks Solutions, Inc.

Joint Escrow Instructions

_________, [

]

___________________

Secretary

Skyworks Solutions, Inc.

_____________________

_____________________

Dear Sir:

As Escrow Agent for Skyworks Solutions, Inc., a Delaware corporation, and its
successors in interest under the Restricted Stock Agreement (the “Agreement”) of
even date herewith, to which a copy of these Joint Escrow Instructions is
attached (the “Company”), and the undersigned person (“Holder”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of the Agreement in accordance with the following instructions:

1.              Appointment. Holder irrevocably authorizes the Company to
deposit with you any certificates evidencing Shares (as defined in the
Agreement) to be held by you hereunder and any additions and substitutions to
said Shares. For purposes of these Joint Escrow Instructions, “Shares” shall be
deemed to include any additional or substitute property. Holder does hereby
irrevocably constitute and appoint you as his attorney-in-fact and agent for the
term of this escrow to execute with respect to such Shares all documents
necessary or appropriate to make such Shares negotiable and to complete any
transaction herein contemplated. Subject to the provisions of this Section 1 and
the terms of the Agreement, Holder shall exercise all rights and privileges of a
stockholder of the Company while the Shares are held by you.

2.

Closing of Forfeiture.

(a)            Upon any exercise of the Forfeiture Option by the Company
pursuant to the Agreement, the Company shall give to Holder and you a written
notice specifying the number of Shares to be tendered, as determined pursuant to
the Agreement, and the time for a closing hereunder (the “Closing”) at the
principal office of the Company. Holder and the Company hereby irrevocably
authorize and direct you to close the transaction contemplated by such notice in
accordance with the terms of said notice.

(b)           At the Closing, you are directed (i) to date the stock assignment
form or forms necessary for the transfer of the Shares, (ii) to fill in on such
form or forms the number of

 

Shares being transferred, and (iii) to deliver same, together with the
certificate or certificates evidencing the Shares to be transferred.

3.              Withdrawal. The Holder shall have the right to withdraw from
this escrow any Shares as to which the Forfeiture Option (as defined in the
Agreement) has terminated or expired.

4.

Duties of Escrow Agent.

(a)            Your duties hereunder may be altered, amended, modified or
revoked only by a writing signed by all of the parties hereto.

(b)           You shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact of Holder while acting in good faith and in
the exercise of your own good judgment, and any act done or omitted by you
pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.

(c)            You are hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or entity,
excepting only orders or process of courts of law, and are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. If
you are uncertain of any actions to be taken or instructions to be followed, you
may refuse to act in the absence of an order, judgment or decrees of a court. In
case you obey or comply with any such order, judgment or decree of any court,
you shall not be liable to any of the parties hereto or to any other person or
entity, by reason of such compliance, notwithstanding any such order, judgment
or decree being subsequently reversed, modified, annulled, set aside, vacated or
found to have been entered without jurisdiction.

(d)           You shall not be liable in any respect on account of the identity,
authority or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

(e)            You shall be entitled to employ such legal counsel and other
experts as you may deem necessary properly to advise you in connection with your
obligations hereunder and may rely upon the advice of such counsel.

(f)            Your rights and responsibilities as Escrow Agent hereunder shall
terminate if (i) you cease to be Secretary of the Company or (ii) you resign by
written notice to each party. In the event of a termination under clause (i),
your successor as Secretary shall become Escrow Agent hereunder; in the event of
a termination under clause (ii), the Company shall appoint a successor Escrow
Agent hereunder.

(g)           If you reasonably require other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

 

 

(h)           It is understood and agreed that if you believe a dispute has
arisen with respect to the delivery and/or ownership or right of possession of
the securities held by you hereunder, you are authorized and directed to retain
in your possession without liability to anyone all or any part of said
securities until such dispute shall have been settled either by mutual written
agreement of the parties concerned or by a final order, decree or judgment of a
court of competent jurisdiction after the time for appeal has expired and no
appeal has been perfected, but you shall be under no duty whatsoever to
institute or defend any such proceedings.

(i)             These Joint Escrow Instructions set forth your sole duties with
respect to any and all matters pertinent hereto and no implied duties or
obligations shall be read into these Joint Escrow Instructions against you.

(j)             The Company shall indemnify you and hold you harmless against
any and all damages, losses, liabilities, costs, and expenses, including
attorneys’ fees and disbursements, (including without limitation the fees of
counsel retained pursuant to Section 4(e) above, for anything done or omitted to
be done by you as Escrow Agent in connection with this Agreement or the
performance of your duties hereunder, except such as shall result from your
gross negligence or willful misconduct.

5.              Notice. Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery or
upon deposit in the United States Post Office, by registered or certified mail
with postage and fees prepaid, addressed to each of the other parties thereunto
entitled at the following addresses, or at such other addresses as a party may
designate by ten days’ advance written notice to each of the other parties
hereto.

 

COMPANY:

Notices to the Company shall be sent to the address set forth in the salutation
hereto, Attn: General Counsel

 

 

HOLDER:

Notices to Holder shall be sent to the address set forth below Holder's
signature below.

 

ESCROW AGENT:

Notices to the Escrow Agent shall be sent to the address set forth in the
salutation hereto.

 

6.

Miscellaneous.

 

(a)            By signing these Joint Escrow Instructions, you become a party
hereto only for the purpose of said Joint Escrow Instructions, and you do not
become a party to the Agreement.

 

 

(b)           This instrument shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

Very truly yours,

Skyworks Solutions, Inc.

By:___________________________

Title:_________________________

HOLDER:

______________________________

(Signature)

______________________________

Print Name

Address:

______________________________

______________________________

Date Signed:____________________

ESCROW AGENT:

_______________________________

 



 

--------------------------------------------------------------------------------


 

Exhibit B

(STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE)

 

 

FOR VALUE RECEIVED, I hereby sell, assign and transfer unto __________________
(_________) shares of Common Stock, $0.25 par value per share, of
______________________ (the “Corporation”) standing in my name on the books of
the Corporation represented by Certificate(s) Number __________ herewith, and do
hereby irrevocably constitute and appoint ______________________ attorney to
transfer the said stock on the books of the Corporation with full power of
substitution in the premises.

Dated: ____________________

IN PRESENCE OF

___________________________________________

 

 

___________________________________________

NOTICE: The signature(s) to this assignment must correspond with the name as
written upon the face of the certificate, in every particular, without
alteration, enlargement, or any change whatever and must be guaranteed by a
commercial bank, trust company or member firm of the Boston, New York or Midwest
Stock Exchange.

 